Citation Nr: 1544942	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-03 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an extraschedular rating for degenerative joint disease of the right knee. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In the March 2010 rating decision, the RO granted service connection for right knee degenerative joint disease and assigned a 10 percent disability rating, effective November 24, 2009.  In the Veteran's February 2012 substantive appeal (VA Form 9), he stated that his right knee degenerative joint disease rendered him unemployable.  In a July 2012 rating decision, the RO adjudicated, and denied, entitlement to a TDIU, which was part and parcel of the claim for a higher initial rating for right knee degenerative joint disease.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In June 2014 and May 2015, the Board remanded the Veteran's claims for further evidentiary development.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (2014.).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Here, the evidence suggests that the Veteran is unable to secure and maintain gainful employment that is consistent his work history and education experience, due to his service-connected right knee disabilities.  In particular, he asserts that he has been unable to retain employment since his right knee surgery and he cannot stand or walk for long periods of times.  See VA form 21-8940 dated March 2012.  
Pursuant to the May 2015 Board remand directives, in August 2015, the Veteran was afforded a VA examination to determine the effects of his service-connected right knee disability in regards to his TDIU.  The August 2015 VA examiner indicated that the Veteran's service-connected right knee disabilities would limit his performance in physical types of employment that require carrying, lifting, and standing or walking for long periods of times.  To this end, the Veteran's work experiences indicate physical types of employment, such as a construction and welding. 

The Veteran currently maintains a combined 40 percent disability rating, and, thus does not meet the criteria for consideration of TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  He may warrant TDIU on an extraschedular basis.  However, the Board cannot award the TDIU extraschedular rating under 38 C.F.R. § 4.16(b) in the first instance.  Rather, the Board must refer the Veteran's claim to the VA's Director of Compensation Service for this consideration when the issue is raised either by the Veteran or by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Therefore, the AOJ shall refer the case to VA's Director of Compensation Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

Considering that further development will be necessary with respect to the Veteran's claim for TDIU, such development may provide additional evidence that would be highly relevant to the extent of the right knee disability.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (holding that development for a claim of TDIU may affect the issue of whether referral of an increased rating claim on an extraschedular basis under 38 C.F.R. § 3.321(b) is warranted).  Thus, extraschedular consideration is deferred.  

Lastly, on remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since April 2013.  

2.  Then, refer the Veteran's claim to the VA's Director of Compensation Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

3.  Thereafter, readjudicate the issues on appeal, and furnish a Supplemental Statement of the Case, as appropriate.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

